DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 06/27/2022.
Claims 1-2, 4-9 and 11-15 are pending in this application. In the Amendment, claims 1, 5-6, 8, 12-13 and 15 are amended. This action is made Final.

	Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
Applicant argued the Examiner admits that Wu, Takeuchi and Baudisch fail to disclose "wherein the step of predicting the input moving signal further comprises: ..., the processor enables an over-range movement function," as recited in amended claim 1. The Office Action alleges that paragraph 38, and Figs. 12-13 of Sonnino discloses most of the features in amended claim 1. However, Sonnino only relevantly discloses moving the file to the edge of the display. If the moving speed is fast, the over-range movement function can also be triggered. Therefore, Sonnino does not disclose the technical characteristics of requiring long-pressing to exceed a threshold to trigger the over-range movement function. 
	The Examiner respectfully disagrees with the Applicant’s statement as the Office Action discloses Baudisch not Sonnino to teach the step of receiving an indicator signal generated by long-pressing a file using a processor (Baudisch, para.4, items as selected and dragged while maintaining pressure); wherein in response to duration of the long-pressing is greater than a time threshold, the processor enables an over-range movement function (Baudisch, para.5, 54, activation gesture initiated with drag which requires consistent pressure).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593) in view of Takeuchi et al. (“Takeuchi”, US 2006/0125845) and further in view of Baudisch (US 2004/0150664).
As per claim 1, Wu teaches a prediction control method, suitable for a display device to display an input moving signal, comprising:
matching a plurality of coordinates corresponding to the input moving signal with a plurality of specific coordinates of the display device (Wu, Fig.5E, para.46-48, touch point coordinates corresponding to the input moving signal matched to target point coordinates of the display device; Fig.7, para.54, input moving signal matched on display device); and
predicting the input moving signal, so that the display device displays a predicted coordinate of the input moving signal (Wu, para.54, cursor displayed on corresponding area on display device).
defining the coordinates corresponding to the input moving signal as an origin and regarding the origin as an initial position using a processor, so that a pointer positioning device defines the coordinates corresponding to the input moving signal as the specific coordinates of the display device (Wu, Fig.5E, para.46-49, touch point coordinates translated to target coordinates of the display device).
However, Wu does not teach wherein the specific coordinates of the display device are regarded as a center coordinates of the display device. Takeuchi teaches a method of translating coordinates wherein the specific coordinates of the display device are regarded as a center coordinates of the display device (Takeuchi, para.82, 177-178, center of display surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Takeuchi’s teaching with Wu’s method in order to initiate movement at a point equally all around.
Furthermore, the method of Wu and Takeuchi does not teach displaying a plurality of predicted coordinates of the input moving signal; wherein the step of predicting the input moving signal further comprises: receiving an indicator signal generated by long-pressing a file using a processor; wherein in response to duration of the long-pressing is greater than a time threshold, the processor enables an over-range movement function. Baudisch teaches a method of predicting user interactions wherein a plurality of predicted coordinates of the input moving signal are displayed (Baudisch, Figs.7-8, para.66, 70, displays band visual connections 704-710 for predicted interactions for input moving signal/cursor) wherein the step of predicting the input moving signal further comprises: receiving an indicator signal generated by long-pressing a file using a processor (Baudisch, para.4, items as selected and dragged while maintaining pressure); wherein in response to duration of the long-pressing is greater than a time threshold, the processor enables an over-range movement function (Baudisch, para.5, 54, activation gesture initiated with drag which requires consistent pressure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Baudisch’s teaching with the method of Wu and Takeuchi in order to visualize the cursor’s path.
Claims 8 and 15 are similar in scope to claim 1, and are therefore rejected under similar rationale.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593), Takeuchi et al. (“Takeuchi”, US 2006/0125845) and Baudisch (US 2004/0150664) in view of Lin et al. (“Lin”, US 2018/0067605).
As per claim 2, the method of Wu, Takeuchi and Baudisch teaches the prediction control method of claim 1, however does not teach the method further comprising inputting the predicted coordinates into a time series prediction method of a Recurrent Neural Network-Long Short-Term Memory (RNN LSTM) using a processor, and outputting a plurality of target coordinates using the time series prediction method of the RNN LSTM.  Lin teaches a method of predicting motion wherein the predicted coordinates are inputted into a time series prediction method of a RNN LSTM using a processor (Lin, para.29, 79, data inputted into network), and outputting a plurality of target coordinates using the time series prediction method of the RNN LSTM (Lin, para.32, 82, output motion prediction vectors).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Lin’s teaching with the method of Wu, Takeuchi and Baudisch in order to predict output based on previous interactions.
Claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593), Takeuchi et al. (“Takeuchi”, US 2006/0125845) and Baudisch (US 2004/0150664) in view of Kim et al. (“Kim”, US 9,552,133).
As per claim 4, the method of Wu, Takeuchi and Baudisch teaches the prediction control method of claim 1, however does not teach wherein the step of predicting the input moving signal further comprises calculating a Euclidean distance between a plurality of coordinates of a target point and a plurality of coordinates of a corrected target point, and regarding the Euclidean distance as a target area radius; and in response to the target area radius is less than a minimum radius threshold, outputting the coordinates of the corrected target point.  Kim teaches a method of predicting movement wherein a Euclidean distance is calculated between a plurality of coordinates of a target point and a plurality of coordinates of a corrected target point (Kim, col.), and regarding the Euclidean distance as a target area radius (Kim, col.8, lines 23-27, col.9, lines 15-20, radii 331,441,451,461,471); and in response to the target area radius is less than a minimum radius threshold, outputting the coordinates of the corrected target point (Kim, col.8, lines 33-35, col.10, lines 1-10, cursor moved to object). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim’s teaching with the method of Wu, Takeuchi and Baudisch in order to easily move a cursor (Kim, col.1, lines 40-44).
Claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593), Takeuchi et al. (“Takeuchi”, US 2006/0125845) and Baudisch (US 2004/0150664) in view of Sonnino et al. (“Sonnino”, US 2021/0096732).
As per claim 5, the method of Wu, Takeuchi and Baudisch teaches the prediction control method of claim 1, wherein the processor enables the over-range movement function to move a file then to automatically move the file to a target point (Baudisch, para.106, source file moved to target icon); and wherein the indicator signal represents the input moving signal (Baudisch, Fig.4, dragged icon; Wu, Fig.5E, para.46-48, touch point coordinates corresponding to the input moving signal).
However, the method of Wu, Takeuchi and Baudisch does not teach wherein the processor triggers the indicator signal to move the file located in a first block from the initial position to a stop point; and wherein in response to a touch device leaves a touch display device, the processor enables the over-range movement function to automatically move the file to a predicted point in a second block corresponding to the first block. Sonnino teaches a method of movement wherein the processor triggers the indicator signal to move the file located in a first block from the initial position to a stop point (Sonnino, Figs.12-13, para.38, file moved to edge of display); and wherein in response to a touch device leaves a touch display device, the processor enables the over-range movement function to automatically move the file to a predicted point in a second block (Sonnino, Figs.12-13, para.38, file automatically moved to hint image). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sonnino’s teaching with the method of Wu, Takeuchi and Baudisch in order to easily move files between displays.
Claim 12 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593), Takeuchi et al. (“Takeuchi”, US 2006/0125845) and Baudisch (US 2004/0150664) in view of Takeshita (US 2010/0083154).
As per claim 6, the method of Wu, Takeuchi and Baudisch teaches the prediction control method of claim 1, wherein the step of predicting the input moving signal further comprises: receiving the indicator signal generated by long-pressing a file using a processor (Baudisch, para.4, items as selected and dragged while maintaining pressure). 
However, the method of Wu, Takeuchi and Baudisch does not teach wherein in response to duration of the long-pressing is greater than the time threshold, the processor enables the touch display device to display a small display device block in a first block, and the small display device block is used to display an icon in a second block; and using the touch device to click on the icon in the second block from the small display device block in the first block. Takeshita teaches a method of movement wherein the processor enables the touch display device to display a small display device block in a first block (Takeshita, para.72-79; Fig.5, drop window 60), and the small display device block is used to display an icon in a second block (Takeshita, para.72-79; Fig.5, icon 58a); and using the touch device to click on the icon in the second block from the small display device block in the first block (Takeshita, para.72-79; Fig.5, icon 58a moved from block 37a to block 37c). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Takeshita’s teaching with the method of Wu, Takeuchi and Baudisch in order to move objects across large distances.
Claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (“Wu”, US 2014/0152593), Takeuchi et al. (“Takeuchi”, US 2006/0125845), Baudisch (US 2004/0150664) and Takeshita (US 2010/0083154) in view of Sonnino et al. (“Sonnino”, US 2021/0096732).
As per claim 7, the method of Wu, Takeuchi, Baudisch and Takeshita teaches the prediction control method of claim 6, wherein the processor triggers a third block of the display device to correspond to the dragging direction of the file in the small display device block (Takeshita, para.72-79; Fig.5, block 37b) however does not teach the method further comprising using the indicator signal to click the file in the small display device block and drag the file to the stop point; to display that the file is dragged in the same direction from the center of the display device to the predicted point, and then the processor automatically moves the file to the target point.  Sonnino teaches a method of movement using the indicator signal to click the file in the small display device block and drag the file to the stop point (Sonnino, Figs.12-13, para.38, file moved to edge of display); to display that the file is dragged in the same direction from the center of the display device to the predicted point and then the processor automatically moves the file to the target point (Sonnino, Figs.12-13, para.38, file automatically moved to hint image). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Sonnino’s teaching with the method of Wu, Takeuchi, Baudisch and Takeshita in order to easily move files between displays.
Claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./
Sajeda Muhebbullah
Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177